DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ of 03/06/18; 03/06/18; and 06/05/19 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 400, 504a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 15-16 state, “displacement of the tool indicative of the position of the tool with relative to the wellbore …” This is a grammatical informality. It will be construed that the claim should state, “displacement of the tool indicative of the position of the tool relative to the wellbore …”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method of determining position of a downhole tool, which is a method. Independent claim 8 is directed to a method of mapping downhole logging data, which is a method. Independent claim 17 is directed to a downhole logging system, which is a machine. All other claims depend on independent claims 1, 8, and 17. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
double integrating the measured acceleration of the tool over the period of time (This is a mathematical calculation, which is abstract.)
obtaining a displacement of the tool over the period of time from the double integration (This is a mathematical calculation, which is abstract.)
fitting the displacement of the tool over the period of time to a best fit curve, the best fit curve indicative of a lateral deviation of the wellbore 
subtracting the best fit curve from the displacement of the tool over the period of time, the difference between the best fit curve and the displacement of the tool indicative of the position of the tool relative to the wellbore (Subtraction represents a mathematical calculation, which is abstract.)

Claims 2-7 depend on independent claim 1 and also recite its abstract limitations by virtue of their dependence.

Independent claims 8 and 17 represent limitations that are similar to the limitations of claim 1. Some of these limitations are “additional elements” that will be discussed with respect to step 2A, prong two below. However, please note that unlike claim 1, claims 8 and 17 use the language, “determining/determine a lateral position …” No detail is given as to the nature of the determination. As the claims are currently constructed, a general determination of lateral position is an evaluation that can be performed in the human mind. Therefore, such a limitation recites an abstract mental process. If the determination limitations of independent claims 8 and 17 use the mathematical specifics of claim 1 to perform the determination, then there would also be abstract mathematical concepts implicitly recited.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
A method of determining position of a downhole tool with respect to a wellbore (A downhole tool is a structural element. However, this preamble merely serves to generally link the use of the judicial exception to the general field of logging wellbore data. Such a general linking is not indicative of integration into a practical application (See MPEP 2106.05(h)).) 
logging well data via the tool over a period of time (This limitation merely serves to generally link the use of the judicial exception to the general field of logging wellbore data. It does not disclose any specific unique way in which the well data is logged. It merely serves as a generic data collection step. Such a general linking is not indicative of integration into a practical application.)
measuring a lateral acceleration of the tool over the period of time with one or more accelerometers embedded in the tool (Accelerometers are structural elements. However, this limitation merely serves to generally link the use of the judicial exception to the general field of logging wellbore 
associating the logged well data with the position of the tool, generating calibrated logging data (This limitation merely uses a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application (See MPEP 2106.05(f)). The computer receives data, processes that data using abstract mathematical data processing, and then generates calibration data that associates the logged well data with the position of the tool. Nothing is done with the data. It merely sits on the computer. There is no real-world control or transformation of the downhole tool that is claimed.)

Claim 2
forming a wellbore image from associating the logged well data and the position of the tool (Forming an image that is consistent with abstractly processed data merely adds insignificant extra-solution activity to the judicial exception. This is not indicative of integration into a practical application (See MPEP 2106.05(g)).)

Claim 3
reading raw data from one or more accelerometers (This limitation merely uses a computer as a tool to perform an abstract idea. Here, the computer reads data from the one or more accelerometers.)

Claim 4
translating the raw data into the acceleration of the tool (This limitation merely uses a computer as a tool to perform an abstract idea. Here, the computer translates the raw data into the acceleration of the tool.)

Claim 5
wherein the tool is a logging while drilling tool or a measurement while drilling tool (A logging while drilling tool and a measurement while drilling tool are structural elements, but this limitation merely serves to add insignificant extra-solution activity to the judicial exception. The claims as a whole are directed to detecting downhole tool location based on acquiring data about the tool and then processing that data. The fact that the tool is a logging while drilling tool or a measurement while drilling tool does not change the fact that the data about the tool is being abstractly processed.)

Claim 6
wherein the tool is a wireline tool (A wireline tool is a structural element, but this limitation merely serves to add insignificant extra-solution activity 

Claim 7
wherein the acceleration is in an x-direction, a y-direction, or both (This limitation merely serves to generally link the use of the judicial exception to a particular technological environment (that is, the environment where acceleration occupies specific spatial directions), which is not indicative of integration into a practical application. Furthermore, regardless of whether the acceleration is in an x-direction, a y-direction, or both, the claims are directed to abstract data processing using that data. In that sense, the direction of the acceleration also serves as insignificant extra-solution activity to the judicial exception.)

Please note that claims 8-9, when viewed collectively, possess limitations similar to claim 1. A similar step 2A, prong one and prong two analysis can be applied to them. Claim 9 mostly recites the abstract elements under step 2A, prong one. Claim 8 mostly recites the additional elements that do not integrate the judicial exception into a practical application under step 2A, prong two. However as noted above, claim 8 does use the language, “determining a lateral position of the downhole tool …” which is considered to recite an abstract idea under step 2A, prong one (as discussed above).

Claim 10 is directed to obtaining acceleration data, which merely adds insignificant extra-solution activity to the judicial exception. This appears to represent nothing more than a generic data collection step, so that the data can be processed by the abstract mathematical data processing steps.

Claims 11-13 are similar to claims 3-4 and 7, respectively. A similar analysis as that which is given above can be applied to them. A similar analysis also applies to claims 14-15. Logging the well data during a logging while drilling, measurement while drilling, or wireline operation merely adds insignificant extra-solution activity to the judicial exception. The data that is actually logged is the crucial element, and that data is processed by the abstract data processing.

The analysis given with respect to claim 2 above can also be applied to claim 16. Forming an image that is consistent with abstractly processed data merely adds insignificant extra-solution activity to the judicial exception.

The analysis with respect to claims 1 and 8 also apply to claim 17. Claim 17 discloses a number of structural elements, but for the same reasons discussed above, these various elements are not indicative of integration into a practical application. 

Claim 18 discloses associating logged well data with the position of the downhole logging tool based on the time parameter. As discussed above with respect to claim 1, 

Claims 19-20 disclose the location of processors. However, these limitations merely add insignificant extra-solution activity to the judicial exception. The location of the processors do not change the fact that the claims are directed to abstract data processing.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

For the above reasons, claims 1-20 do not qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al (US Pat 6467341).

With respect to claim 8, Boucher et al discloses:
A method of mapping downhole logging data (The term “mapping” is not explicitly defined in the applicant’s disclosure. However, in the context of the downhole logging technology, one of ordinary skill in the art would recognize the plain meaning of “mapping downhole logging data” to mean some sort of representation, perhaps visual, that connects logging data points to specific real-world positions. Column 4, lines 46-50 of Boucher et al discloses, “As the positions of the sensors 22 are fixed relative to the drill bit, and as some information about the position of the drill bit is known, for example the distance downhole of the drill bit and the fact that it lies on the axis of the wellbore, a three-dimensional image of the wellbore can be derived.” The disclosure of a three-dimensional image of the wellbore is construed to anticipate the claimed “mapping.”), comprising:
logging well data via a downhole tool over a period of time, the logged well data correlated with a time parameter (column 4, lines 3-9 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18. By double integration of the sensor readings, the sensor readings can be converted into data representative of the radial position of the tool 18 relative to the wall 16 of the wellbore.” (emphasis mine). The sensor readings represent logged well data. The caliper tool 18 is a downhole tool. The fact that the operation occurs “while drilling is taking place” suggests that the logged well data is being collected over a period of time and is therefore correlated with a time parameter. Furthermore, column 4, lines 43-45 state, “As mentioned above, the acceleration readings are double integrated to produce data representative of the positions of the sensors 22 at the time that the accelerations were sensed.” Here, there is explicit teaching of logged well data being correlated to time.)
determining a lateral position of the downhole tool with respect to a wellbore over the same period of time, the lateral position of the downhole tool correlated with the time parameter (column 3, lines 43-56 state, “It will be appreciated from FIG. 2 that preferably these sensors 24, 26 are oppositely oriented with respect to the longitudinal axis 12 relative to one another and a sensitive to lateral acceleration of the body 20 in a first direction 25 … The third sensor, denoted by reference numeral 28, is lateral acceleration in a direction 29 perpendicular to, or orthogonal to, the first direction 25 in which the sensors 24, 26 are sensitive to lateral acceleration.” As stated above, column 4, lines 43-45 correlates the positions of the sensors 22 with the time that the accelerations were sensed.)
associating the logged well data with the tool position based on the time parameter (column 4, lines 43-56; Note also column 1, lines 50-63, which discloses well-known techniques in the art, and which states, “The readings are logged along with the position of the dipmeter at the time the readings are taken and this information is subsequently used to produce a three-dimensional image of the wellbore.” The association between logged well data, tool position, and time is well-known in the art.)    

With respect to claim 14, Boucher et al discloses:
further comprising logging the well data during a logging while drilling or measurement while drilling operation (column 2, lines 47-48 state, “According to the present invention there is provided an accelerometer caliper while drilling arrangement …”; column 4, lines 3-9 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18.”)

With respect to claim 16, 
further comprising forming a wellbore image from associated the well data and the tool position (Column 4, lines 46-50 state “As the positions of the sensors 22 are fixed relative to the drill bit, and as some information about the position of the drill bit is known … a three-dimensional image of the wellbore can be derived.”)

With respect to claim 17, Boucher et al discloses:
A downhole logging system (column 3, line 66; column 4, line 48; and column 4, line 67 all disclose the concept of “downhole” in the context of the logging system shown in figure 1)
a downhole logging tool (column 3, lines 57-67 state, “The tool body 20 …the bottom hole assembly may include a number of other components … the bottom hole assembly may include a bias unit 36 arranged to apply a side loading to the drill bit 10 to cause the formation of a curve in the wellbore (as shown), or it may include a downhole motor for rotating the drill bit …”)
a sensor configured to log well data over a period of time (figure 1, references 22, 24, and 26 show sensors), the logged well data correlated with a time parameter (column 4, lines 43-45); and 
an accelerometer configured to obtain the acceleration of the downhole logging tool over the period of time (column 4, lines 3-12 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations accelerometers 24 relative to the drill bit 10 are known and fixed.” Reference 22 and/or 26 can be used to represent the sensor from the previous limitation, while reference 24 can represent the accelerometer in the current limitation.)
a processing system comprising one or more processors (claim 8 discloses, “a controller/processor arranged to receive signals from the first and second accelerometers and a mud telemetry transmitter arranged to transmit data under the control of the controller/processor.”), the processing system configured to determine a lateral position of the downhole logging tool with respect to the wellbore from the acceleration of the downhole logging tool, wherein the position of a downhole logging tool is correlated with the time parameter (column 3, lines 39-56 disclose using sensors to measure lateral acceleration and column 4, lines 44-56 correlation the acceleration readings with sensor positions at the time that the accelerations were sensed, such that the position data can be used to derive a three-dimensional image of the wellbore. This suggests determining lateral position of the downhole logging tool with respect to the wellbore, since the three-dimensional image could not be created without knowing lateral position.)

With respect to claim 18, 
wherein the processing system is further configured to associate the logged well data with the position of the downhole logging tool based on the time parameter (column 4, lines 43-56)

With respect to claim 19, Boucher et al discloses:
wherein all or a subset of the processors are located in the downhole logging tool (claim 8; the controller is disclosed in the context of “A bottom hole assembly …”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (US Pat 6467341) in view of Martinez et al (US PgPub 20060113111).

	With respect to claim 15, Boucher et al discloses:
The method of claim 8 (as applied to claim 8 above)
With respect to claim 15, Boucher et al differs from the claimed invention in that it does not explicitly disclose: 
further comprising logging the well data during a wireline operation
With respect to claim 15, Martinez et al discloses:
further comprising logging the well data during a wireline operation (Paragraph 0005 discloses that it is well-known to use wireline tools for wellbore caliper devices, and the reference cites many examples of this from other previous art. Boucher et al teaches a caliper (abstract). Therefore, in view of the teachings of Martinez et al, as well as all the art that Martinez et al incorporates by reference, it would be obvious to use the caliper tool of Boucher et al during a wireline operation.)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Martinez et al into the invention of Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of conveniently lowering the logging device into the wellbore.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (US Pat 6467341) in view of Barrow (US Pat 7055601).

With respect to claim 20, Boucher et al discloses:
The system of claim 17 (as applied to claim 17 above)
With respect to claim 20, Boucher et al differs from the claimed invention in that it does not explicitly disclose: 
wherein all or a subset of the processors are located in one or more above-ground facilities
With respect to claim 20, Barrow discloses:
wherein all or a subset of the processors are located in one or more above-ground facilities (column 4, lines 51-55 state, “In one embodiment the computer system is remote from the movable device, e.g. above ground. However, in another embodiment it is incorporated into the movable device, for example so that the movable device can behave autonomously.” This shows that locating the processor either above ground or in the downhole logging tool are obvious replacements.)
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barrow into the invention of Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing a user on land easier access to the computer system.

Examiner’s Note - Allowable Subject Matter
With respect to independent claim 1, the following limitations, when considered as a whole, were not found, taught, or disclosed by the prior art. Dependent claim 9 discloses similar limitations. Claims 2-7 depend on claim 1. Claims 10-13 depend on claim 9. Although no art was found to teach these limitations, the claims are still rejected in view of the 35 USC 101 rejection described above.
double integrating the measured acceleration of the tool over the period of time
obtaining a displacement of the downhole tool over the period of time from the double integration
fitting the displacement of the downhole tool over the period of time to a best fit curve, the best fit curve indicative of a lateral deviation of the wellbore
subtracting the best fit curve from the displacement of the downhole tool over the period of time, the difference between the best fit curve and the displacement of the tool indicative of the position of the tool relative to the wellbore
Double integration of acceleration data is known in the field. For example, primary reference Boucher et al teaches, “By double integration of the sensor readings, the sensor readings can be converted into data representative of the radial position of the tool 18 relative to the wall 16 of the wellbore.” However, no art was found that taught the combination of 1) double integration of the measured acceleration; 2) obtaining displacement from the double integration; 3) fitting the displacement to a best fit curve; and 4) subtracting the best fit curve from the displacement of the tool over the period of time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jardine et al (US Pat 4958125) discloses a method and apparatus for determining characteristics of the movement of a rotating drill string including rotation speed and lateral shocks.
Kruspe et al (US PgPub 20050088176) discloses correction of motion influences in NMR signals.
Allen et al (US PgPub 20060065401) discloses a system for sensing riser motion.
Davis et al (US PgPub 20090271115) discloses wellbore tracking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        06/18/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862